PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/450,475
Filing Date: 24 Jun 2019
Appellant(s): PICCIONELLI, Gregory, A.



__________________
Gregory B. Gulliver
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 October 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 25 and 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gal et al. (US 2009/0195652).  


(2) Response to Argument
A. Claims 25 and 26 were improperly rejected pursuant to 35 U.S.C. 112(a)
Claim 25 reads as follow
A method of operating an immersive display to provide surround-type of representation of real-world visual information, comprising: 
sharing a portion of the surround-type of representation of real-world visual information from a plurality of cameras, where each of the cameras is coupled to a controller; 
displaying at least a portion of the surround-type of representation of real-world visual information in each of a plurality of immersive displays, where each of the plurality of immersive displays is responsive to the controller; 
activating an indicator in at least one of the immersive displays that is response to the controller when the scope of coverage of the plurality of cameras is insufficient to support the surround-type of representation of real-world visual information from the plurality of cameras; and 
deactivating the indicator once at least one of the plurality of cameras is moved to restore coverage of the surround-type of representation of real-world visual information.

The Appellant’s original specification discloses the following about indicators relating scope of coverage:
“When a recording or transmission is intended to capture a scope of coverage, for example, 360 degrees, 270 degrees, or other, the main processor 102 may be configured to provide to the users of the immersive displays 100, cues or other warnings or other indicators, that show the user where to direct the immersive display 100 in order to capture and provide images and other information for that user's immersive display's contributive portion of recorded or transmitted information.  Thus, the immersive displays 100 may each be provided with cues, warnings, or indicators to direct each user of immersive displays 100 such that together, the plurality of immersive displays 100 acquire the desired scope of coverage of recording and or transmission. For example, a first user among three users, may be provided with a graphic representation on the display 108 of the user's immersive display to dynamically indicate a zone or region where the immersive display 100 should be directed to capture images and other data utilizing the external cameras 114 and other input devices. Similarly other users may each receive a respective graphic representation on their respective displays 108. The three users together may capture, via the external cameras 114, images or visual data extending 360 degrees around the users. Thus, in this example, each user is provided with a visual cue to facilitate direction of the external cameras 114 of each of the three immersive displays 100 such that together, the three immersive displays 100 obtain sufficient data to obtain images that can be stitched together to provide a 360 degree panoramic representation of the visual information for recording or transmission or both recording and transmission.” (paragraph 34)
“Optionally, the main processor 102 may stitch together images from the external cameras 114 and may display the user's environment or surroundings, thereby interrupting the display of the virtual reality when the user is very close to, or within another threshold distance of an object such that when the user is in danger of bumping into, falling down, stepping the virtual reality is interrupted to display the user's surroundings.” (paragraph 52)

The Appellant’s original specification discloses the following about “deactivating” indicators relating to collision detection and collision avoidance:
“Optionally, the main processor 102 may stitch together images from the external cameras 114 and may display the user's environment or surroundings, thereby interrupting the display of the virtual reality when the user is very close to, or within another threshold distance of an object such that when the user is in danger of bumping into, falling down, stepping on, or being hit by the object, the virtual reality is interrupted to display the user's surroundings.” (paragraph 52)

The Appellant’s original specification discloses the following about what to indicate versus not to indicate based on distance of a detected object: 
“Objects that are within a threshold distance are identified at 206. The threshold distance may vary based on any suitable factor, including the location of the object, the type of object, and the object attributes. For example, the threshold distance for stationary objects may be lower, or a shorter distance, than the threshold distance for objects that are moving relative to the user, such as an object travelling towards or approaching the user. Furthermore, the threshold distance may be greater for objects that are moving towards or are approaching the user at a greater velocity.” (paragraph 42)
 “Objects that are within the threshold distance or distances are identified for display at 206. An object may not be identified at 206 when the object is a sufficient distance away. For 
“In another aspect, the virtual reality environment may include a virtual heads-up display. Taking Google Glass™ as an example, a virtual version of the Google Glass™ display, namely a small display in the upper right corner of the right eye's field of vision may be displayed. The virtual heads-up display may, in this example, display an image of the real environment, based on the images from the external cameras, within the virtual environment. By providing an easy method for the user to view the real environment without leaving the virtual environment, the user can validate the immersive display warnings. In one aspect, this reduces the risk that a virtual element is displayed, maliciously or unintentionally, that emulates a hazard or obstacle warning. In another aspect, the immersive display may filter out virtual objects, or alter the display of such objects, for virtual objects that are within a threshold distance, to reduce the chance that a user may mistake the virtual objects for representations of real objects that pose a hazard.” (paragraph 55)

Paragraphs 34 talks about how indicators are activated to direct user to obtain scope of coverage when the scope of coverage is inadequate.  However, there is no mention of deactivating the indicator.  Appellant referenced paragraphs 42, 52, and 55 in an attempt to provide support for deactivating indicators relating to scope of coverage as cited in Claim 25.  Paragraph 42 relates to indicating a location of an object within a threshold distance, however it does not relate to activating nor deactivating indicators relating to scope of coverage as cited in Claim 25.  Paragraph 52 relates to during the process of stitching images together, the display is 
Appellant argues the connection that when an object is within a threshold distance, an indicator is activated relating to collision detection and when the object is not within threshold distance, than an indicator is not activated relating to collision detection and that the two step process would teach deactivating an indicator, and thus that concept can be applied to providing indicators relating to lack of scope of coverage to direct a user to a direction to satisfy the scope of coverage.  Given Appellant’s reason, than a case is made that if Gal et al. teaches activating an indicator when there is lack of scope of coverage, then Gal et al. would also teach deactivating the indicator when there is sufficient scope of coverage.  Regardless, Examiner clearly demonstrated that Appellant’s original specification does not have support for deactivating the indicator once at least one of the plurality of cameras is moved to restore coverage of the surround-type of representation of real-world visual information as cited in Claim 25.  
Claim 26 reads as follow
A method of operating an immersive display to provide surround-type of representation of real-world visual information, comprising: 
sharing a portion of the surround-type of representation of real-world visual information from a plurality of cameras, where each of the cameras is coupled to a controller; 
displaying at least a portion of the surround-type of representation of real-world visual information in each of a plurality of immersive displays, where each of the plurality of immersive displays is responsive to the controller; 
activating an indicator in at least one of the immersive displays that is response to the controller when the scope of coverage of the plurality of cameras is insufficient to support the surround-type of representation of real-world visual information from the plurality of cameras; and 
wherein activating an indicator further includes: 
activating a first indicator when the portion of the surround-type of representation of real-world visual information approaches the boundary of another portion of the surround-type of representation of real-world visual information; and 
activating a second indicator when the portion of the surround-type of representation of real-world visual information fails to provide the portion of the surround-type of representation of real-world visual information.


Paragraph 34 talks about providing an indicator to direct a user towards a direction during a lack of scope of coverage.  Appellant does not appear to provide arguments for support of the requirement for the first indicator and the requirement of the second indicator as cited in Claim 26.  Paragraphs 42, 52, and 55 relate to providing an indicator when an object is within a threshold distance.  However, none of these paragraphs discloses a first indicator relating to when the portion of the surround-type of representation of real-world visual information approaches a boundary of another portion of the surround-type of representation of real-world visual information and a second indicator relating to when the portion of the surround-type of representation of real-world visual information fails to provide the portion of the surround-type of representation of real-world visual information.  Specifically, there is no support in Appellant original specification of another portion of . . . real-world visual information, nor support of a 

B. Claims 23 and 24 were improperly rejected pursuant to 35 U.S.C. 102 as being anticipated by Gal et al. (US 2009/0195652).  
Claim 26 reads as follow
A method of operating an immersive display to provide surround-type of representation of real-world visual information, comprising: 
sharing a portion of the surround-type of representation of real-world visual information from a plurality of cameras, where each of the cameras is coupled to a controller; 
displaying at least a portion of the surround-type of representation of real-world visual information in each of a plurality of immersive displays, where each of the plurality of immersive displays is responsive to the controller; and
activating an indicator in at least one of the immersive displays that is response to the controller when the scope of coverage of the plurality of cameras is insufficient to support the surround-type of representation of real-world visual information from the plurality of cameras.

The claim recites a requirement of “when the scope of coverage of the plurality of cameras is insufficient to support the surround-type or representation of real-world visual 
Gal et al. teaches a plurality of cameras 12, 12’, 12’’ corresponding to each of the plurality of screens 20, 20’, 20’’ (paragraph 44 and Figure 2) and as a user is viewing a Region of Interest (ROI) from at least one of the plurality of cameras (paragraph 48), an arrow 42 is displayed indicating an object is located outside of the presently selected ROI (paragraph 55 and Figure 4).  The scope of coverage of at least one of the plurality of cameras making up the ROI has a scope of coverage that is insufficient when said at least one of the plurality of cameras making up the ROI does not cover the object that is located outside of the presently selected ROI.  Thus, Gal et al. clearly teaches the claim 23.  

Appellant argues that the plurality of cameras of Gal et al. are fixed around a vehicle and opposed to the cameras in the claim are able to move and affect their scope of coverage.  The vehicle of Gal et al. with the attached plurality of cameras are able to move, thus the plurality of cameras are moved with the vehicle just like a person with a camera is able to move a camera.  Regardless, the claims does not require the plurality of cameras to be moved or are made movable.  
Claim 24 stands and falls together with Claim 23.  

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Jeffrey J. Chow 	02/11/2021 
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        
Conferees:
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612        

/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.